Citation Nr: 1452756	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  13-21 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation of surgical scars on the trunk and bilateral legs associated with coronary artery bypass grafting due to service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to April 1973 and March 1980 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for scars associated with surgery for coronary artery bypass grafting, secondary to service-connected ischemic heart disease.  In September 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The hearing transcript reflects that there was some confusion over which scars were service-connected, as the Veteran had scars on both the anterior and posterior trunk, as well as the bilateral legs.  The March 2011 rating decision noted that service connection was established for residual scars from coronary artery bypass grafts related to service-connected artery disease.  The rating decision further noted that VA examination in December 2010 revealed scars consistent with coronary artery bypass grafting including a large midsternal surgical scar and surgical scars on the lower bilateral legs.  The Veteran filed a notice of disagreement with the rating assigned in January 2011 asserting that he had scars that were painful and sensitive to touch on his chest and bilateral lower legs.  It is not clear then why the statement of the case in July 2013 limited the issue to a scar of the anterior trunk.

As the RO granted service connection for all of the scars associated with the surgery for coronary artery disease including the scars on the trunk and legs, and the Veteran contended that he should have received a higher rating for the scars on the trunk and legs, the Board will evaluate all of the Veteran's residual surgical scars rather than limit the analysis to the scar on the anterior trunk.  While the issue was limited to the scar on the anterior trunk in the Board hearing, the Veteran is not prejudiced by this, as he actually did testify regarding the scars on his legs, and the outcome below is favorable to the Veteran's claim, as he is being granted a higher schedular rating for three painful scars.

The issues of entitlement to service connection for disabilities of the legs including varicose veins, secondary to surgery associated with coronary artery disease, and scarring associated with surgery for the service-connected lumbar spine disability have been raised by the record both in a statement from the Veteran dated in January 2011 and testimony in the September 2014 Board hearing, as well as findings on a November 2012 VA examination report.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has three painful scars on the anterior trunk and bilateral legs associated with the surgery for the service-connected coronary artery disease.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for three painful scars on the trunk and legs associated with surgery for coronary artery disease have been met, effective August 31, 2009. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in October 2009 and November 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding his original service connection claim for coronary artery disease.  After the RO granted service connection for scars associated with surgery for the coronary artery disease, the Veteran was not provided a VA letter outlining the evidence necessary to substantiate an initial increased rating claim.  Nonetheless, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, any defect with respect to the content of the notice requirement was non-prejudicial.

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Private treatment records also have been obtained.  In addition the RO has provided him with a VA examination addressing the scars in November 2012.  The Veteran testified at the hearing that the November 2012 examiner did not actually measure the scars.  However, the examination report does provide measurements of the Veteran's scars.  Moreover, the higher rating assigned below is primarily based on the pain associated with the Veteran's scars, rather than the size.  All relevant records have been added to the file and considered in the below determination.  

The Veteran has been afforded a hearing in September 2014 before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim for the scars associated with the surgery for the coronary artery disease.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the September 2014 hearing, the VLJ specifically sought to clarify why the Veteran believed the scar on his trunk was worse than contemplated for a 0 percent rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims by questioning the Veteran about his current treatment.  In addition, the Veteran volunteered his treatment history and symptoms since service.   As noted above, while the VLJ noted that the issue was only the scar on the anterior trunk, the Board also will analyze the scars on the bilateral legs in the decision below.  The Veteran presented testimony regarding the scars on his bilateral legs, as well as the scars on his trunk, and as a result of this decision is receiving a higher schedular rating under the relevant diagnostic code.  Therefore, to the extent that there was any error in the way that the issue was identified at the hearing, the Veteran is not prejudiced by the decision on appeal.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2014 Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 
 
III.  Increased Rating for Scars

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.   

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran was granted service connection for residual scars from coronary artery bypass grafts that happened in April 2009.  He also had an additional surgery in December 2009 to repair a hematoma.  He was assigned a noncompensable rating for the scars, effective August 31, 2009, the date he filed a service connection claim for coronary artery disease, which was granted in the same March 2011 rating decision that granted service connection for the surgical scars.  

Effective October 23, 2008, the schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 , 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed his service connection claim in 2009.  Thus, the revised criteria apply to the present claim.

The Veteran's scars are rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2014), which evaluates unstable or painful scars.  A 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).

Private treatment records from Sierra Medical Center show that on April 13, 2009, the Veteran underwent an "[a]ortocoronary artery bypass x5 using reverse and autogenous saphenous vein to the right, the ramus to the obtuse marginal, and the circumflex and the left internal mammary artery to the left anterior descending" for severe coronary artery disease.  Then on December 10, 2009, he underwent a re-exploration of the mediastinum, with evacuation of a hematoma, and secondary hemostasis.  It was noted that the Veteran's previous median sternotomy incision was reincised.  Thus, it does not appear that any additional scarring was created by the second surgery in December 2009.

The Veteran underwent a VA examination for his diabetes in December 2010, which noted that he had a large midsternal surgical scar and surgical scars on the bilateral lower legs.  However, there was no further analysis of the skin.

In November 2012, the Veteran underwent another general VA examination, which included an evaluation of the scars.  It was noted that the Veteran's surgical history included a laminectomy/ fusion in the lower back in 1995; a cholecystectomy resulting in scar on his right abdominal area in 1997; in 2009, the five-vessel coronary artery bypass graft resulting in a midline scar on the frontal aspect of his chest; and in 2011, he underwent a radiofrequency ablation of right small saphenous vein and perforating veins of medial left and right leg, follow-up by left and right leg ultrasound guided sclerotherapy resulting in scars on the bilateral lower extremities.  

The examination noted that the scars on the trunk and extremities were not painful or unstable.  The right lower extremity scar measured 11.0 cm and was linear.  The left lower extremity scar measured 53.0 cm long by 0.3  cm wide, was linear, superficial, and well-healed.  The scar on the anterior trunk measured 25.0 cm long and 0.8 cm wide, was well-healed, superficial, and linear.  Measurements for the scars on the abdomen and posterior trunk associated with the back surgery in 1995 and cholecystectomy in 1997 also were provided.  None of the scars resulted in limitation of function.  Photographs were not indicated as there were no disfiguring conditions of the head, face, or neck.  The scars also did not impact the Veteran's employment.  All of the scars were well-healed with no sign of infection, oozing, redness, or keloid formation.

The Veteran submitted statements in January 2011 and June 2012, and also presented testimony, along with his wife, at his Board hearing that, in spite of the findings on the examination in November 2012, he did experience pain associated with the scarring on his chest and legs due to the bypass heart surgery in April 2009.  He indicated that the scars were painful and sensitive to touch and that even clothing bothered him when it rubbed against his skin.  See e.g., January 28, 2011 Statement in Support of Claim; September 2014 Board hearing transcript, pp. 3, 16.

The Veteran is competent to report that he has experienced pain associated with his scars and there is no reason shown to doubt his credibility, in this regard.  Therefore, the Board will accept his testimony and statements as credible supporting evidence that he has pain associated with his scars, notwithstanding the examination findings to the contrary in November 2012.

The next issue is to determine the number of scars associated with the heart surgery.  The scars on the back and abdomen are not associated with the heart surgery, as these are a result of surgeries on the back and gall bladder in 1995 and 1997.  The Veteran also underwent another procedure in 2011 on the bilateral legs.  It is not clear if this surgery is related to his service-connected coronary artery disease.  However, even prior to this surgery the Veteran already was reported as having scars on the bilateral legs associated with the heart surgery in April 2009.  See e.g., December 2010 VA examination report.  As it is not clear which scars on the legs pertain to the heart surgery in 2009 or the subsequent surgery in 2011, the Board will resolve all doubt in the Veteran's favor that the scars on the legs are a result of the April 2009 surgery, rather than the subsequent surgery in 2011.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.).  

Thus, the record shows that the Veteran has three scars associated with his coronary artery surgery, one on each leg, and one on the chest, that are painful.  Under 38 C.F.R. § 4.118, DC 7804, this warrants a 20 percent rating.

A higher rating is not warranted under any of the other diagnostic codes pertaining to the skin.  Diagnostic Code 7801 pertaining to scars that are deep and nonlinear does not apply, as all of the Veteran's scars are linear.  Even still, the Veteran would not qualify for a compensable rating under this diagnostic code as none of his scars measure at least 39 square centimeters.  For the same reasons, a compensable rating would not apply under Diagnostic Code 7802.

With respect to the effective date for the assigned rating, the Board finds that there is no evidence that the impairment associated with the Veteran's scar has changed over the course of the appeal.  The Veteran has had the scars since his surgery in 2009.  Therefore, it is reasonable to conclude that the scar symptoms have not changed over the years since the surgery, or since the Veteran filed his service connection claim on August 31, 2009.  Therefore, the effective date for the 20 percent rating under DC 7804 is August 31, 2009, the date of the original claim.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his scars.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to his scars.  As noted on examination in November 2012, the scars have no impact on the Veteran's employment.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's scar include discomfort at the site of the scar and are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 20 percent rating assigned under DC 7804 contemplates symptoms such as three or four scars that are painful, and the Board finds that these rating criteria reasonably describe the Veteran's disability. 

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a 20 percent evaluation, but no higher, of surgical scars on the trunk and bilateral legs associated with coronary artery bypass grafting due to service-connected ischemic heart disease, is granted, subject to the rules governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


